Citation Nr: 1145533	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  09-49 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.   Entitlement to an initial rating higher than 30 percent for major depression with anxious mood (claimed as PTSD) prior to June 30, 2008.  

2.  Entitlement to an initial rating higher than 50 percent for major depression with anxious mood since June 30, 2008.  


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel



INTRODUCTION

The Veteran had active military service from November 1991 to November 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The April 2007 rating decision granted the Veteran service connection for major depression with anxious mood with an initial rating of 30 percent effective February 27, 2006. 

During the pendency of the appeal, a July 2009 rating decision granted the Veteran an initial rating of 50 percent for major depression with anxious mood effective June 3, 2008.  Inasmuch as a rating higher than 50 percent for the service-connected major depression with anxious mood is available, and inasmuch as a claimant is presumed to be seeking maximum available benefit for a given disability, the claim for higher ratings, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran is currently service-connected for major depression with anxious mood with an initial rating of 30 percent prior to June 3, 2008, and an initial rating of 50 percent since June 3, 2008.  After a careful review of the Veteran's claims file the Board finds that further development is warranted for the issue on appeal. 

First, the Board notes that VA treatment records, including records of treatment for the Veteran's major depression, were printed on December 17, 2009, and associated with the Veteran's claims file; however, there is no evidence of either a waiver of review by the Agency of Original Jurisdiction (AOJ) nor is there evidence of the issuance of a Supplemental Statement of the Case (SSOC) reviewing these VA treatment records.  

The agency of original jurisdiction is required to furnish a SSOC when additional relevant evidence is received after the most recent supplemental statement of the case has been issued and before the appeal is certified to the Board and the appellate record is transferred to the Board.  See 38 C.F.R. § 19.31(b).  The requirements of this regulation have not been met.  When the Board's review of the record reveals that there is pertinent evidence that was added to the file prior to transfer to the Board which was not initially considered by the RO, generally the evidence must be referred to the RO for review.  This principle is based on the fact that a claimant has the right to one appellate review by the Secretary if the claimant disagrees with the initial determination on the claim.  See Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1346 (Fed.Cir.2003) (finding that the Board is "primarily an appellate tribunal" and that consideration of additional evidence in the first instance denied appellants "one review on appeal to the Secretary" in violation of 38 U.S.C. § 7104(a)).  This is particularly true where the evidence was received by the RO prior to transfer of the case to the Board.  In compliance with the foregoing, the issues on appeal must be remanded to the RO in order for the issuance of a SSOC. 

The Board notes that before a SSOC is issued, the Veteran should be afforded a new VA examination since she stated in December 2009 that she was recently hospitalized for her service-connected disability, was currently seeking treatment, and was having problems at work as a result of her service-connected disability.  The Board finds that the Veteran should be afforded a new VA examination in order to determine the current nature and severity of her major depression with anxious mood.  The VA examiner should also discuss the effects of the Veteran's service-connected disability on her employment. 

Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment, including records from any hospitalizations.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that she provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

The RO should obtain all pertinent treatment records and records from her hospitalizations. 

If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  With the assistance of the Veteran the RO should obtain any employment records from the Veteran's employer in order to ascertain how many days of work she has missed solely due to her service-connected major depression with anxious mood.

3.  The Veteran should be scheduled for a VA examination to determine the current nature and severity of her major depression with anxious mood.  The claims file must be made available to the examiner, and the examiner should include in the examination report discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should discuss the current nature and severity of the Veteran's major depression with anxious mood.  The VA examiner should also discuss any effects 
of the Veteran's service-connected disability on her employment.

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner's findings must be stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  

4.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless she is notified.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim.  Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


